DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on June 24, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 11-15, 18, 19, and 23-26 are pending and under consideration in this action. Claims 1-10, 16, 17, and 20-22 are cancelled. Claims 24-26 are newly added.

Change in Examiner
The examiner for your application in the USPTO has changed.  Examiner Monica Shin can be reached at 571-272-7138.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered.
Claim Objections
Claim 12 is objected to because of the following informalities:  Examiner kindly suggests writing out what NSAID and DMSO stands for in their first use in the claim set. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15, 18, and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the formulation of the topical nail compositions and the application of the topical nail compositions to the infected nail. 
Claim 11 is directed to a method for treating a bacterial or fungal nail infection. The method comprises “providing first composition components…to formulate a first topical nail composition…for application to an infected nail in a thin layer…providing second composition components…to formulate a second topical nail composition…for application to the infected nail…” The body of the method appear to only recite the providing of components to formulate the two compositions and recite only the intended use of the first and second topical nail compositions (for application to an infected nail), but do not explicitly recite the step of applying the two topical nail compositions. 
Similarly, claim 12, which introduces a third topical nail composition, also recites an intended use of the third topical nail composition (for application to the infected nail), but do not explicitly recite the step of applying the third composition.
It is also noted that as currently written, the first and second compositions are not actually formulated in claim 11. As currently written, only the components of the compositions are provided, and formulating the compositions is also recited as an intended use of the components (“providing first composition components…to formulate a first topical nail composition”).
Claims 12-18 and 23-26 are subsequently rejected as they do incorporate the limitations of the instant claim 11 and do not remedy the issues discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 7,074,392), Patel et al. (US 2015/0320816) and the Tandel Publication (2012, Journal of Drug Delivery & Therapeutics, Tandel et al.).
Applicant claims a combination treatment method for treating a bacterial or fungal nail infection, the method comprising:
providing first composition components for mixing with an aqueous diluent to formulate a first topical nail composition comprising a nail lacquer for application to an infected nail in a thin layer, wherein the first composition components comprise:
	mupirocin,
	itraconazole,
	urea, and
	tobramycin, colistimethate, gentamycin, or combination thereof;
providing second composition components for mixing with an aqueous diluent to formulate a second topical nail composition comprising a nail lacquer for application to the infected nail in a thin layer, wherein the second composition components comprise:
	urea, and
	one or more voriconazole or itraconazole.

Regarding claim 11, Friedman et al. teach a sustained release therapeutic nail varnish composition comprising: (a) an antifungal effective amount of an antifungal agent; (b) a keratolytic agent in an amount sufficient to increase and facilitate penetration of said antifungal agent into the nail; (c) greater than 3% (w/w) of a humectant to trap water (diluent); (d) water in an amount sufficient to hydrate the nail and thereby to further increase permeability of the nail in combination with said keratolytic agent; (e) a liquid nail lacquer component comprising a polymeric film forming agent and a volatile solvent, said agent selected to form a sustained release film upon application of said composition on a nail and evaporation of said volatile solvent; said water and said humectant in combination still further facilitating penetration of said antifungal agent into the nail, and thereby enhancing therapeutic effectiveness of said antifungal agent (col. 13, lines 58-67-col. 14, lines 1-10, claim 1). Friedman et al. teach the antifungal agent is selected from clotrimazole or miconazole nitrate (col. 14, lines 11-20, claims 2 and 3). Friedman et al. teach the keratolytic agent is urea (col. 14, lines 24-25, claim 5). Friedman et al. teach the nail varnish further comprises an antibacterial agent (col. 14, lines 26-28, claim 6). Friedman et al. teach the antibacterial agent is mupirocin (col. 14, lines 29-31, claim 7). 
Friedman et al. teach the delivery system is in the form of a solution or spray for self-application by the patient. After application of the solution to the nail surface, the solvent evaporates and a film/coating is formed on the surface (col. 7, lines 4-5).
Regarding claim 15, Friedman et al. teach a method of preparing a sustained release varnish or spray formulation for treating the nail and surrounding tissues, comprising the steps of (a) preparing a solution including at least one volatile solvent; (b) adding water to the solution prepared in (a); (c) dissolving the pharmaceutically effective agents, and excipients in the solution prepared in (b); (d) adding the humectant to the solution prepared in (c) when the formulation ingredients are completely Is dissolved; and (e) dissolving the polymeric film-forming agents in the solution prepared in (d) (col. 6, lines 23-33).
Friedman et al. teach the compositions may be applied to the infected nail and surrounding tissues once a day up to once a week (col. 13, lines 41-42). 
Friedman et al. further teach it is understood that the precise concentrations and duration of treatment is a function of the tissue being treated. It is to be noted that concentrations may also vary with the age and condition of the individual treated. It is to be further understood that for any particular subject, the frequency of application should be adjusted over time according to the individual need and professional judgment of the physician or person administering or supervising the administration of the formulations (col. 13, lines 43-52). 

Friedman et al. do not specifically disclose the first composition comprises itraconazole and colistimethate or a second composition comprising urea and voriconazole. It is for this reason Patel et al. and Tandel et al. are added as secondary references.

Patel et al. teach a composition that is ideal for any skin condition that would benefit from barrier protection (page 1, paragraph 16). Patel et al. teach the composition further comprises one or more of the following ingredients: Mupirocin: 1-5% and Colistimethate: 0.5-3.0% (page 6, claim 3). The composition of claim 3 or 2 further comprising one or more of the following ingredients: Itraconazole: 0.5-3.0%, Fluconazole: 0.5-3.0%, and Nystatin: 10,000-50,000 U/GM (page 6, claim 4). Patel et al. teach the composition of claim 4 further comprising one of more of the following ingredients: Xylitol: 0.5-2.0%, Rifampin: 0.5-5.0%, Collagen: 0.5-5.0%, Collagenase: 100-500 U/GM, Fluticasone: 0.1-2.0%, Betamethasone: 0.025-0.2%, and Urea: 5-50%. 
Tandel et al. teach the work investigated the permeability of the antifungal drug, Voriconazole through the human nail plate from the nail lacquer formulation with and without a penetration enhancer (page 25, Introduction, Col. 2, paragraph 1). Tandel et al. teach voriconazole was chosen as the model antifugal agent. Aqueous solutions were prepared using deionized water supplied by Millipore water purification system (page 25, col. 2, Materials and Methods, paragraph 1). Tandel et al. teach the formulations were made by the standard protocols for the nail lacquer formulation. The solvent system of isopropyl alcohol, butyl acetate, ethyl acetate, and n-butyl alcohol was chosen with Cellulose nitrate RS as the film forming agent (page 26, col. 1, Preparation and characterization of the formulations, paragraph 1). Tandel et al. teach the Trichophyton rubrum seeded SDA plates showed the zones of inhibitions for the Voriconazole nail lacquer when compared with the control of nail lacquer formulation containing the nail lacquer base only (page 27, col. 1, paragraph 3). Tandel et al. teach a higher Voriconazole concentration and therefore higher concentration gradient has a positive influence on passive diffusion. The Voriconazole nail lacquer was also found to be effective in inhibiting the growth of the nail fungi, Trichophyton rubrum and gave moderate zones of inhibition conferring for the reapplication of the formulation at intervals for sustaining the certain state of inhibition to cure the fungal infection (page 32, paragraph 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Friedman et al., Patel et al. and Tandel et al. and use itraconazole and colistimethate in the composition taught by Friedman et al. Friedman et al. teach a sustained release therapeutic nail varnish composition comprising: (a) an antifungal effective amount of an antifungal agent; (b) a keratolytic agent in an amount sufficient to increase and facilitate penetration of said antifungal agent into the nail. Friedman et al. teach the keratolytic agent is urea. Many of the antifungal agents taught by Friedman et al. are azole fungicides. Friedman et al. teach that the compositions also include an antibacterial agent, mupirocin. One of ordinary skill in the art would have been motivated to use a combination of itraconazole, an azole fungicide, and colistimethate, an additional antibiotic in the composition as a treatment for nail infections taught by Friedman et al, which comprises mupirocin and urea, based on the teachings of Patel et al. Patel et al. teach that these ingredients are used in compositions with skin conditions that would benefit from protection. In view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional ingredients that are used to treat nail infections and skin conditions set forth prima facie obvious subject matter. Therefore, the skilled artisan would have been motivated to combine known ingredients that are used to treat nail infections, with a reasonable expectation of success.
One of ordinary skill in the art would have been motivated to prepare a second composition to comprising a nail lacquer based on the teachings of Tandel et al., which Tandel et al. teach the investigation of the permeability of the antifungal drug, Voriconazole through the human nail plate from the nail lacquer formulation with and without a penetration enhancer. Tandel et al. teach aqueous solutions were prepared using deionized water supplied by Millipore water purification system. One of ordinary skill in the art would have been motivated to use a second composition with the composition taught by Friedman et al., as modified by Patel et al. and Tandel et al., in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional ingredients that are used to treat nail infections set forth prima facie obvious subject matter. Therefore, the skilled artisan would have been motivated to combine known ingredients that are used to treat nail infections, with a reasonable expectation of success.
Regarding the limitation of that the second composition comprises urea, Tandel et al. teach that the composition comprises a penetration enhancer. It would have been obvious to one of ordinary in the art to use urea as a penetration enhancer in the composition because Friedman et al. teach that urea is used as a keratolytic agent, which increases and facilitates penetration of said antifungal agent into the nail. As such, one of ordinary skill in the art would have been motivated to use any known penetration enhancer, such as urea, that is known to be used in nail lacquer formulations that effective increased penetration of antifungal agents. 
Furthermore, it is noted that Claim 11 recites that the first and second topical nail composition are “for application to an infected nail in a thin layer” (i.e. an intended use for the first and second topical nail composition), and do not explicitly recite applying the compositions. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3]. In the instant case, there appears to be no structural difference between the claimed components of the compositions of the first and second topical nail compositions and those of the prior art discussed above. 	
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claims 12-14 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 7,074,392) in view of Patel et al. (US 2015/0320816) and (2012, Journal of Drug Delivery & Therapeutics, Tandel et al.) as applied to claims 11 and 15 above, and further in view of Herschler (US 4,296,104), Arkin et al. (US 2005/0137164) and Shah (US 2012/0157536). 
Applicant’s claims are set forth above and incorporated herein. 

	The teachings of Friedman, Patel, and Tandel, and the motivation for their combination are set forth above and incorporated herein.

Friedman et al., as modified by Patel et al., and Tandel et al., do not specifically disclose the method further comprises a third topical nail composition for application to the infected nail in a thin layer prior to application of the first topical nail composition and/or the second topical nail composition, the third topical nail composition comprising a solution including NSAID and DMSO or the weight percentage of diclofenac and DMSO of claim 14. It is for this reason Herschler, Arkin et al., and Shah are added as secondary references. 

Herschler teaches the use of urea with pharmaceutical compositions containing DMSO (Abstract). Herschler teaches DMSO-urea, compositions are administered to benefit diseased finger and/or toe nails of human subjects. Administering DMSO and urea to the diseased portion of a nail will soften the diseased portion (col. 5, lines 53-57). Herschler teaches when DMSO is used in the same composition with urea for the removal of cuticle, for treating diseased finger and toe nails, or for the remover of epidermal thickenings the composition should include a hydrophobic ointment base and at least 10 weight percent each of DMSO and urea to be effective. It is also advantageous to apply a salt such as NaCl. Use of such a salt increases the rate at which the nail or thickened skin are softened for removal (col. 7, lines 29-40).
Arkin et al. teach novel NSAID pharmaceutical compositions and methods for the treatment of skin disease (Abstract). Arkin et al. teach compositions containing NSAIDs such as diclofenac, together with components such as, urea, which have the potential to act as penetration enhancers, are known in the art (page 2, paragraph 24). Arkin et al. teach in cases where the pharmaceutical composition comprises urea as a penetration modifier, a concentration of the urea preferably ranges between about 5 weight percentages and about 15 weight percentages of the total weight of the composition, more preferably between about 5 weight percentages and about 10 weight percentages (page 4, paragraph 41). Arkin et al. teach dermal application of an NSAID such as diclofenac and hence can be beneficially used in the treatment of skin conditions such as, psoriasis (both plaque-type psoriasis and nail bed psoriasis) (page 6, paragraph 85). Arkin et al. teach the concentration of the active ingredient in the compositions of the present invention, whether the active ingredient is diclofenac or any other NSAID, preferably ranges between about 0.5 weight percentage and about 5 weight percentages (page 7, paragraph 99).
Shah teaches in the Background of the Invention that solution containing diclofenac with dimethyl sulfoxide as skin penetration enhancer was marketed (page 1, paragraph 5). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Friedman et al., as modified by Patel et al. and Tandel et al., Herschler, Arkin et al., and Shah and pre-treat the nail with a  third composition prior to applying the topical nail composition, wherein the pre-treatment composition contains a NSAID and DMSO in the compositions taught by Friedman et al., as modified by Patel et al. and Tandel et al. Friedman et al. teach a sustained release therapeutic nail varnish composition comprising: (a) an antifungal effective amount of an antifungal agent; (b) a keratolytic agent in an amount sufficient to increase and facilitate penetration of said antifungal agent into the nail. Friedman et al. teach the keratolytic agent is urea. Many of the antifungal agents taught by Friedman et al. are azole fungicides. Friedman et al. teach that the compositions also include an antibacterial agent, mupirocin. Tandel et al. teach aqueous voriconazole nail lacquer was found to be effective in inhibiting the growth of the nail fungi, Trichophyton rubrum and gave moderate zones of inhibition conferring for the reapplication of the formulation at intervals for sustaining the certain state of inhibition to cure the fungal infection. Tandel et al. teach concentrations of voriconazole concentrations ranged from 0 µg/ml to 800 µg/ml.
One of ordinary skill in the art before the effective filing date of the invention would have been motivated to mix DMSO and an NSAID and use the mixture as a pre-treatment based on the prior art teachings. Herschler teaches DMSO-urea, compositions are administered to benefit diseased finger and/or toe nails of human subjects. Administering DMSO and urea to the diseased portion of a nail will soften the diseased portion. Arkin et al. teach dermal application of an NSAID such as diclofenac and hence can be beneficially used in the treatment of skin conditions such as, psoriasis (both plaque-type psoriasis and nail bed psoriasis). Arkin et al. teach diclofenac is beneficial when mixed with urea. Shah teaches that solution containing diclofenac with dimethyl sulfoxide as skin penetration enhancer was marketed. Since the prior art teaches that diclofenac combined with DMSO enhances skin penetration, one of ordinary skill in the art would have been motivated to use it as a pre-treatment of nails, which is made up of keratin as is skin, to enhance the penetration of the first or second compositions. In addition, DMSO is known to be mixed with urea, as an enhancer of active agents used to treat nail infections. Likewise, urea is known to be mixed with the NSAID, diclofenac, to provide enhanced penetration for nail bed psoriasis. Therefore, one of ordinary skill in the art would have been motivated to mix known penetration enhancers that are known to be used in compositions that treat nail infections, with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to apply known nail bed penetration enhancers to soften or prepare the infected nail for treatment with the first or second compositions, with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Regarding the amount of DMSO and diclofenac present in the pre-treatment solution, one of ordinary skill in the art would have been motivated to adjust the amount of each component of the composition as a matter of experimentation and optimization. Arkin et al. teach the concentration of the active ingredient, diclofenac, preferably ranges between about 0.5 weight percentage and about 5 weight percentages. Herschler teaches when DMSO is used in the same composition with urea for the removal of cuticle, for treating diseased finger and toe nails, the composition should include at least 10 weight percent each of DMSO and urea to be effective. One of ordinary skill in the art would have been motivated to adjust the amount of each component to obtain the most effective penetration enhancing composition. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claims 18, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 7,074,392) in view of Patel et al. (US 2015/0320816) and the Tandel Publication (2012, Journal of Drug Delivery & Therapeutics, Tandel et al.) as applied to claims 11 and 15 above, and further in view of Coly-Mycin® M Parenteral Product Sheet (2006, Monarch Pharmaceuticals), Bactroban Ointment (2014, Prescribing Information, GlaxoSmithKline), Doncker et al. Abstract (1990, Br. J. Clin Pract Suppl.), and Voriconazole (2009, Pfizer Canada, Inc.).
Applicant’s claims are set forth above and incorporated herein. 

	The teachings of Friedman, Patel, and Tandel, and the motivation for their combination are set forth above and incorporated herein.

Friedman et al., as modified by Patel et al., and Tandel et al., do not specifically disclose the concentration of the components as claimed in claim 18 or the application timing of claim 19. It is for this reason Coly-Mycin® M Parenteral Product Sheet, Bactroban Ointment, Doncker et al. Abstract, and Voriconazole are added as secondary references.

Regarding claim 23, Tandel et al. teach the use of phosphate buffer saline in the compositions. 
Coly-Mycin® M Parenteral (Colistimethate for Injection, USP) contains 150 mg colistin base activity (page 3, Description).
Bactroban Ointment teaches that each gram of BACTROBAN ointment contains 20 mg mupirocin (page 1, Description).
The Doncker et al. Abstract teaches that short term treatment with itraconazole 100 mg daily gave better results than 50 mg daily in treating fungal infections of the skin (entire Abstract).
Voriconazole teaches voriconazole is available as 50 mg and 200 mg tablets (page 1, col. 1, How should this drug be taken?).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Friedman et al., as modified by Patel et al. and Tandel et al., and Coly-Mycin® M Parenteral Product Sheet, Bactroban Ointment, Doncker et al. Abstract, and Voriconazole and use the concentrations of the components claimed as a matter of experimentation and optimization. Patel et al. teach a composition that is ideal for any skin condition that would benefit from barrier protection. Patel et al. teach the composition further comprises one or more of the following ingredients: Mupirocin: 1-5% and Colistimethate: 0.5-3.0%, Itraconazole: 0.5-3.0%, and Urea: 5-50%. Based on these teachings, one of ordinary skill in the art would have been motivated to use the weight percentages taught in the prior art in addition to the recommended dosages taught by Coly-Mycin® M Parenteral Product Sheet, Bactroban Ointment, Doncker et al. Abstract, and Voriconazole. One of ordinary skill in the art would have been motivated to use the recommended dosages of colistimethate, 150 mg; mupirocin, 20 mg; itraconazole, 100 mg; and voriconazole, 20 mg that are recommended by the product sheets, which fall within the dosages that are currently claimed, with a reasonable expectation of success.  One of ordinary skill in the art would have also been motivated to use 10 mg to 1000 mg urea per 15 ml of diluent as a matter of optimization and experimentation to formulate an effective nail treatment. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Regarding claim 19, one of ordinary skill in the art would have been motivated to apply the first topical nail composition to the infected nail in a daily administration and the second topical nail composition to the infected nail in a separate, second daily administration because Friedman et al. teach the compositions may be applied to the infected nail and surrounding tissues once a day up to once a week. Because Friedman et al. teach it is understood that the precise concentrations and duration of treatment is a function of the tissue being treated, one of ordinary skill would have been motivated to determine the frequency of application and timing of application of the 2 compositions according to the individual need and professional judgment of the physician or person administering or supervising the administration of the formulations
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Response to Arguments
Applicant's arguments filed June 24, 2022 have been fully considered but they are not persuasive.
(1) Applicant argues that one skilled in the art would not look to combine the teachings of Patel with those of Friedman to formulate a nail lacquer according to Friedman with an expectation of success. Applicant argues that Patel does not teach nail lacquer compositions or compositions for application to nails. Applicant argues that Patel does not suggest any of the components are suitable for use in a solution or spray for application to nails. Applicant argues that Patel similarly does not suggest itraconazole, colistimethate, or any composition is useful or would provide any benefits if applied to nails. Applicant argues that nothing in Patel would lead one skilled in the art to a reasonable expectation that the wound healing and scar reduction compositions providing barrier protection or cherrypicked components thereof may be successfully repurposed for use in a nail lacquer according to Friedman.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. Friedman et al. teach a sustained release therapeutic nail varnish composition comprising: (a) an antifungal effective amount of an antifungal agent; (b) a keratolytic agent in an amount sufficient to increase and facilitate penetration of said antifungal agent into the nail. Friedman et al. teach the keratolytic agent is urea. Many of the antifungal agents taught by Friedman et al. are azole fungicides. Friedman et al. teach that the compositions also include an antibacterial agent, mupirocin. One of ordinary skill in the art would have been motivated to use a combination of itraconazole, an azole fungicide, and colistimethate, an additional antibiotic in the composition as a treatment for nail infections taught by Friedman et al, which comprises mupirocin and urea, based on the teachings of Patel et al. Patel et al. teach that these ingredients are used in compositions with skin conditions that would benefit from protection. In view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional ingredients that are used to treat nail infections and skin conditions set forth prima facie obvious subject matter. Therefore, the skilled artisan would have been motivated to combine known ingredients that are used to treat nail infections, with a reasonable expectation of success.
Each of the aforementioned active agents discussed above are disclosed  as either an antibiotic or antifungal agent, and disclosed as being suitable for topical application. Furthermore, while Patel does not specifically teach application to nails, it would have been obvious to one of ordinary skill in the art that skin and nails are made up of keratin. As such, since skin and nails are made up of the same material, keratin, one of ordinary skill in the art would have found it obvious that the composition comprising mupirocin, itraconazole, and colistimethate used to treat skin can also be used to treat nails.

Conclusion
Claims 11-15, 18, 19, and 23-26 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616